DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Drawings
The drawings are objected to because it is unclear where the installation region (32 in figs 8,9) is shown in any of figures 1-4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the instant case limitations such as “and/or” and “in/at” throughout the claims is indefinite.  Which is it?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 16-19,30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 95/00771 to Stahl et al. in view of French Publication 2,762,653 (FR ‘653).
Regarding claim 16 Stahl shows in figures 1-6 a brake rotor assembly comprising:
At least one friction element 20; an adapter element 1; wherein the friction element 20 has a connection region 4; wherein the adapter element 3 has an ‘installation region’ (as best 
Lacking in Stahl is a specific showing of the adapter element 1 being made of a multi-part form either in the axial direction or the circumferential direction. 
The reference to FR ‘653 shows a similar brake disc assembly to that of Stahl but shows a two piece adapter 30a,30b in figure 2.  Note the positive locking elements at 26,36a,36b.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have made the adapter element 1 of Stahl from two pieces, as shown by FR ‘653, since it is notoriously well known in the art to make singular parts plural, and vice-versa, as a matter of obvious engineering choice which could depend upon specific vehicle and/or application type. 
Further, it would have been an obvious choice to have incorporated the positive locking arrangement shown at 26 and 36a,36b in FR ‘653 simply as an obvious choice of positive locking arrangement over another due to the close similarity in design and purpose of the brake disc assemblies.
Regarding claim 17 note the at least three connection portions 4 and the complimentary transfer portions 3.1,3.2.
Regarding claim 18 note Stahl desires there to be some amount of radial play (to accommodate for the effects of thermal expansion)  in the radial direction as shown in figures 3-6 at 12 and at 8.
Regarding claim 19 these limitations are met as readily apparent from the drawings.
.
Claims 20,21,33,34,38,39 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 95/00771/FR 2762653 as applied to claim 19 above, and further in view of Naeumann et al. 6,374,956.
Regarding claim 20 lacking in Stahl (WO ‘771), as modified above, is a specific showing of the reinforcement elements arranged on either of the connection portions or the transfer portions.
Naeumann et al. teaches a similar brake disc assembly to the two aforementioned references, as best seen in at least figures 1,4 and 8, which includes a fastening arrangement at 7,8 and a ‘reinforcement element’ at 15.  These elements compensate for any dimensional inaccuracies between the position of the fastening elements 7 in the rotor and the position of the slots 12 in the hub.  Presumably they could also compensate for the effects of thermal expansion between the hub and rotor.  Note that elements 15 can be made from a variety of materials.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have either provide the fastening elements 8 of Stahl with a sleeve 15, as taught by Naeumann, or to have substituted the connection assembly 7,8,15 of Naeumann for the connection assembly of Stahl since both arrangements would allow for some amount of radial play to accommodate for the effects of heat transfer between the hub and rotor of Stahl.
Regarding claim 21 note the ‘contours’ in figures 1,4-6 in FR ‘653, which due to the common construction shown in figures 2-4 of Stahl, could be substituted therefore as simply an obvious mechanical equivalent type of connection between the hub and rotor for another.
Regarding claims 33-34,38 as explained above these limitations are met.
Regarding claim 39 note the washer at 10 in Naeumann.
Allowable Subject Matter
ClaimS 22-29,35-37,40,41 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



2/21/22